Name: Commission Regulation (EEC) No 667/85 of 14 March 1985 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/68 Official Journal of the European Communities 15 . 3 . 85 COMMISSION REGULATION (EEC) No 667/85 of 14 March 1985 fixing additional amounts for live and slaughtered poultry geese originating in and coming from Poland are not increased by an additional amount ; Whereas , pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese originating in and coming from Romania are not increased by an additional amount ; Whereas , pursuant to Regulation (EEC) No 2474/70 Q, the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an addi ­ tional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (8), the import levies on slaughtered fowls and geese origi ­ nating in and coming from Bulgaria are not increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common orga ­ nization of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price ') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as amended by Regulation (EEC) No 1527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas , pursuant to Regulation (EEC) No 565/68 (^, the import levies on slaughtered fowls , ducks and HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 15 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 .. 1975, p. 77 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') OJ No 129 , 28 . 6 . 1967, p . 2577/67 . (") OJ No L 286, 14 . 11 . 1969 , p . 24. 0 OJ No L 265, 8 . 12 . 1970 , p . 13 . (8 OJ No L 232, 12 . 10 . 1972, p . 3 . (4) OJ No L 154, 9 . 6 . 1973 , p. 1 . (4 OJ No L 107, 8 . 5 . 1968 , p. 7 . 15. 3 . 85 Official Journal of the European Communities No L 74/69 ANNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/ 100 kg) CCT heading No Description Additionalamount Imports affected 01.05 Live poultry, that is to say, fowls, ducks, geese , turkeys and guinea-fowls : B. Other : - 1 . Fowls 20,00 Origin : Austria 02.02 Dead poultry (that is to say, fowls , ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : l a) Plucked and gutted, with heads and feet,known as '83 % chickens'b) Plucked and drawn, without heads and feet,but with hearts, livers and gizzards, known as'70 % chickens'c) Plucked and drawn, without heads and feet andwithout hearts, livers and gizzards, known as '65 % chickens' 35,00 35,00 35,00 Origin : Yugoslavia Origin : Yugoslavia Origin : Yugoslavia B. Poultry cuts (excluding offals) : I II . Unboned (bone-in) : a) Halves or quarters : I 1 . Of fowls 35,00 Origin : Yugoslavia